Case 21-30607-crm       Doc 34     Filed 08/10/21      Entered 08/10/21 14:06:30        Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY

 IN RE:                              )
                                     )                 CASE NO. 21-30607-crm
 DEIDRE C. MACKIN                    )                 Chapter 7
       Debtor                        )
 ____________________________________)

                   NOTICE AND MOTION TO SELL REAL PROPERTY
                         FREE AND CLEAR (11 U.S.C. § 363)

          Comes now ROBERT W. KEATS, having been appointed Trustee of the Estate of the

 above-named Debtors, and pursuant to 11 U.S.C. § 363 makes this motion to offer for sale the

 parcel of real property of the above estate Free and Clear. Further, the Trustee states as

 follows:

          1.    The Debtor filed a voluntary Chapter 7 bankruptcy petition in this Court on

 March 22, 2021 and Robert W. Keats was appointed Trustee. The Debtor’s first meeting of

 creditors was conducted by the Trustee on April 22, 2021.

          2.    The Debtor listed in Schedule “A” of her bankruptcy petition certain real estate

 she owns as her personal residence located at 1115 Old Hickory Court in LaGrange, Oldham

 County, Kentucky (hereinafter sometimes referred to as the “property” or “Real Estate”).

          3.    The Debtor stated in her schedules that she has the only interest in the property

 and, on the Statement of Intention she filed along with her bankruptcy schedules, declared that

 she wanted to “Retain the property and enter into a Reaffirmation Agreement” which she

 confirmed as being her intention at the Meeting of Creditors.

          4.    The current value of the real estate according to the 2021 assessed value made

 by the Property Valuation Administrator of Oldham County, Kentucky on January 1, 2021 is

 $245,000. The Debtor stated in Schedule “D” that the current debt on the real estate is
Case 21-30607-crm        Doc 34      Filed 08/10/21       Entered 08/10/21 14:06:30        Page 2 of 3




 $182,296.00. On Schedule “C” the Debtor applied an exemption to the real estate pursuant to

 11 U.S.C. § 522(d)(1) in the sum of $25,150.00. The remaining equity in the real estate is

 sufficient to provide a meaningful distribution to creditors of the Debtor estate.

        5.      Since the date of completion of the Debtor’s first meeting of creditors on April

 22, 2021, the Debtor has failed to perform her intention with respect to the real estate as

 required by 11 U.S.C. § 521(a)(2)(A) and (B), nor has the Debtor entered into an agreement to

 pay the cash value of the equity in the property to the Trustee.

        6.      The Trustee proposes for the property to be sold pursuant to 11 U.S.C. § 363(c)

 and (f) free and clear of any interest other than that of valid tax and lien holders. The payment

 of ordinary expenses of closing the sale of the real estate including closing costs, realtor

 commissions, costs for preparation of the deed, title report, payment of taxes, and recording

 fees will also be made from the proceeds of the sale all as an administrative expense.

        7       Any net remaining proceeds from the sale will be turned over and held by the

 Trustee subject to further order of the Court.

        WHEREFORE, the Trustee hereby moves the Court to enter the attached Order

 permitting the sale of the aforesaid real estate.


                                                  Respectfully submitted,

                                                  /s/ Robert W. Keats
 .                                                Robert W. Keats, Trustee
                                                  P.O. Box 221377
                                                  Louisville, Kentucky 40252-1377
                                                  (502) 587-8787 Se-1-Doc.Sell RE MACKIN
                                                  rkeats@bellsouth.net
Case 21-30607-crm         Doc 34     Filed 08/10/21      Entered 08/10/21 14:06:30          Page 3 of 3




                                       CERTIFICATE OF SERVICE

          I certify the foregoing and proposed order was served in conformity with CM/ECF Rule
 6.9, or, by delivering a true copy via first class mail to the service list and to the following parties
 in interest on August 10, 2021.

 David C. Nalley
 3962 Red Bank Rd.
 Cincinnati, OH 45227
 Representing LoanCare, LLC

                                         /s/ Robert W. Keats
                                         Robert W. Keats, Trustee
